Exhibit 99.7 RIGHTS CERTIFICATE #: NUMBER OF RIGHTS THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING ARE SET FORTH IN THE COMPANY'S PROSPECTUS DATED MAY 9, 2, 2016 (THE "PROSPECTUS") AND ARE INCORPORATED HEREIN BY REFERENCE. COPIES OF THE PROSPECTUS ARE AVAILABLE UPON REQUEST FROM D.F. KING & CO., INC., THE INFORMATION AGENT. Gilat Satellite Networks Ltd. Incorporated under the laws of the State of Israel NON - TRANSFERABLE SUBSCRIPTION RIGHTS CERTIFICATE Evidencing Non - Transferable Subscription Rights to Purchase Ordinary Shares of Gilat Satellite Networks Ltd. Subscription Price:$7.16 THE SUBSCRIPTION RIGHTS WILL EXPIRE ON 5:00 P.M., NEW YORK CITY TIME, ON MARCH 21, 2016 REGISTERED OWNER: THIS CERTIFIES THAT the registered owner whose name is inscribed hereon is the owner of the number of non-transferable subscription rights (“Rights”) set forth above. Each whole Right entitles the holder thereof to subscribe for and purchase two Ordinary Shares, with a par value of NIS0.20 per share, of Gilat Satellite Networks Ltd., An Israeli company, at a subscription price of $7.16 (the “Basic Subscription Privilege”), pursuant to a rights offering (the “Rights Offering”), on the terms and subject to the conditions set forth in the Prospectus and the “Instructions as to Use of Gilat Satellite Networks Ltd. Subscription Rights Certificates” accompanying this Subscription Rights Certificate. If any Ordinary Shares available for purchase in the Rights Offering are not purchased by other holders of Rights pursuant to the exercise of their Basic Subscription Privilege (the “Excess Shares”), any Rights holder that exercises its Basic Subscription Privilege in full may subscribe for a number of Excess Shares pursuant to the terms and conditions of the Rights Offering, subject to proration, as described in the Prospectus (the “Over- Subscription Privilege”). The Rights represented by this Subscription Rights Certificate may be exercised by completing Form 1 and any other appropriate forms on the reverse side hereof and by retuning the full payment of the subscription price in accordance with the “Instructions as to Use of Gilat Satellite Networks Ltd. Subscription Rights Certificates” that accompany this Subscription Rights Certificate. This Subscription Rights Certificate is not valid unless countersigned by the subscription agent and registered by the registrar. Witness the seal of Gilat Satellite Networks Ltd. and the signatures of its duly authorized officers. Dated: Chief Executive Officer and Principal Executive Officer Vice President, General Counsel and Secretary DELIVERY OPTIONS FOR SUBSCRIPTION RIGHTS CERTIFICATE Delivery other than in the manner or to the address listed below will not constitute valid delivery. If delivering by mail, hand or overnight courier: American Stock Transfer & Trust Company, LLC Operations Center Attn: Reorganization Department 6201 15th Avenue Brooklyn, New York 11219 PLEASE PRINT ALL INFORMATION CLEARLY AND LEGIBLY. FORM 1-EXERCISE OF SUBSCRIPTION RIGHTS To subscribe for shares pursuant to your Basic Subscription Right, please complete lines (a) and (c) and sign under Form 4 below.To subscribe for shares pursuant to your Over-Subscription Right, please also complete line (b) and sign under Form 4 below.To the extent you subscribe for more Shares than you are entitled under either the Basic Subscription Right or the Over-Subscription Right, you will be deemed to have elected to purchase the maximum number of shares for which you are entitled to subscribe under the Basic Subscription Right or Over-Subscription Right, as applicable. (a) EXERCISE OF BASIC SUBSCRIPTION RIGHT: I apply for shares x $7.16 ($3.58 per share) $ (no. of new shares) (subscription price) (amount enclosed) (b) EXERCISE OF OVER-SUBSCRIPTION RIGHT If you have exercised your Basic Subscription Right in full and wish to subscribe for additional shares pursuant to your Over-Subscription Right: I apply for shares x $7.16 ($3.58 per share) $ (no. of new shares) (subscription price) (amount enclosed) (c) Total Amount of Payment Enclosed $ METHOD OF PAYMENT (CHECK ONE) ¨ Check or bank draft payable to “American Stock Transfer & Trust Company, LLC as Subscription Agent.” ¨ Wire transfer of immediately available funds directly to the account maintained by American Stock Transfer & Trust Company, LLC, as Subscription Agent, for purposes of accepting subscriptions in this Rights Offering at JPMorgan Chase Bank, 55 Water Street, New York, New York 10005, ABA #021000021, Account # 530-354616 American Stock Transfer FBO SAMPLE Corporation, with reference to the rights holder's name. FORM2-RESERVED FORM 3-RESERVED FORM 4-SIGNATURE TO SUBSCRIBE: I acknowledge that I have received the Prospectus for this Rights Offering and I hereby irrevocably subscribe for the number of shares indicated above on the terms and conditions specified in the Prospectus. Signature(s): IMPORTANT: The signature(s) must correspond with the name(s) as printed on the reverse of this Subscription Rights Certificate in every particular, without alteration or enlargement, or any other change whatsoever. FORM 5-RESERVED FOR INSTRUCTIONS ON THE USE OF GILAT SATELLITE NETWORKS LTD. SUBSCRIPTION RIGHTS CERTIFICATES, CONSULT D.F. KING & CO. INC., THE INFORMATION AGENT, AT (877-283-0321).
